MEMORANDUM ***
Ahwi Setiono and his wife, Maria Mulia-waty, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) order denying their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
When, as here, the BIA affirms without an opinion, we review the IJ’s decision *615directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence, see Rostomi-an v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000), and we deny the petition in part, grant the petition in part and remand.
Substantial evidence supports the IJ’s finding that petitioners failed to demonstrate past persecution on account of a protected ground. See Singh v. INS, 134 F.3d 962, 970 (9th Cir.1998); Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006).
Substantial evidence further supports the IJ’s finding that petitioners failed to establish a well-founded fear of future persecution, because they failed to demonstrate the requisite individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004).
Because petitioners cannot meet their burden to demonstrate that they are eligible for asylum, they necessarily fail to meet the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
We decline to consider the IJ’s denial of petitioners’ CAT claims, because petitioners did not raise the issue in their opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
The IJ granted voluntary departure for a 60-day period and the BIA streamlined and changed the voluntary departure period to 30 days. In Padilla-Padilla v. Gonzales, 463 F.3d 972, 981 (9th Cir.2006), we held that “because the BIA issued a streamlined order, it was required to affirm the entirety of the IJ’s decision, including the length of the voluntary departure period.” We therefore remand to the agency for further proceedings regarding voluntary departure.
PETITION FOR REVIEW DENIED in part; GRANTED in part and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.